IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT

                          __________________

                              No. 96-40036
                          Conference Calendar
                           __________________


OSCAR L. SHAW,

                                       Plaintiff-Appellant,

versus

ORLANDO PEREZ; ERNESTO V. DOMINGUEZ; JERALD H. BALLARD,
Unit Health Administrator, McConnell Unit of Texas Department of
Criminal Justice,

                                       Defendants-Appellees.


                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                         USDC No. 95-CV-363
                        - - - - - - - - - -
                           April 19, 1996
Before DUHÉ, DeMOSS, and DENNIS, CIRCUIT JUDGES

PER CURIAM:*

     Oscar L. Shaw appeals the denial of a motion for a temporary

restraining order.    This court does not have the jurisdiction to

review the denial of such an order.     Matter of Lieb, 915 F.2d

180, 183 (5th Cir. 1990).     Accordingly, the appeal is DISMISSED.

See 5th Cir. R. 42.2.




       Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.